DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 1/21/22, claims 1-20 are currently pending in the application, with claims 8-14 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 3 is objected to because of the following:
Claim 3 recites the limitation “performed in the present of a base”. The term “present must be amended to recite “presence”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, 7, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Belanger (US 20120022240 A1). 
Belanger teaches lignin polymers having distinctive properties and uses thereof in a variety of applications (Ab.). The reference teaches in the background section that lignins are of polyphenolic nature [0006], and reacting lignin (i.e. providing lignin of step (a)) with ethylene oxide or propylene oxide to prepare chain-extended lignins [0089]. Disclosed ethylene oxide and 
With regard to claim 6, it is noted that the presently cited limitation does not necessarily limit the scope of claim 1, given the alternative recitation for the functionalization reagent of step (c) in claim 1.
With regard to claims 7 and 20, the prior art teaches that lignin is isolated from a plant material (i.e. biomass) in a modified ORGANOSOLVTM (aqueous ethanol solvent) extraction process that involves contacting the plant material with a solution comprising up to about 70% ethanol in water (i.e. an aqueous solution of at least one water miscible alcohol) at elevated temperatures [0018, 0021].
With regard to claim 19, Belanger teaches switch grass, miscanthus, sugar cane bagasse, soybean stover, corn stover, rice straw and husks, cotton husks, barley straw and wheat straw [0016].
In light of above, presently cited claims are anticipated by the reference.

Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 20120022240 A1), in view of Wallish et al. (WO 2013/113462 A1).
The discussion with regard to Belanger from paragraphs 5-8 above is incorporated herein by reference.
Belanger is silent on reactions conditions for reacting ethylene oxide or propylene oxide with lignin.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Wallish teaches a process for the production of polyols comprising reacting lignin with ethylene oxide or propylene oxide in the presence of a base by heating at 70 to 120oC under inert gas, e.g. under pressure (Ab., pages 3 and 6, ref. claim 1). Additionally, the reference teaches KOH and NaOH as the base (i.e. an inorganic base, meets limitation of claim 15). Given the teaching in Wallish, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to react lignin with ethylene oxide or propylene oxide under reaction conditions prescribed by Wallish and thereby arrive at the claimed invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 20120022240 A1), in view of Melier et al. (US 2015/0315411 A1).
The discussion with regard to Belanger from paragraphs 5-8 above is incorporated herein by reference.
Belanger is silent with regard to specific fatty acid of the claimed invention. However, the secondary reference to Melier teaches auto-oxidizable air drying alkyd coating compositions which may be formulated from unsaturated fatty acids, such as ricinoleic acid, linoleic acid, linolenic acid etc. (Ab., [0045, 0047]). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize any art recognized fatty acid, including Melier’s ricinoleic acid, linoleic acid and linolenic acid to react with Belanger’s lignins obtained by reacting lignin with an ethylene oxide or propylene oxide, so as to prepare air drying auto-oxidative coatings that are curable at room temperature.

Claim 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 20120022240 A1), in view of Tamminen et al. (US 2014/0243511 A1).
The discussion with regard to Belanger from paragraphs 5-8 above is incorporated herein by reference.
Belanger, while teaching lignins reacted with ethylene oxide of propylene may further be reacted with fatty acids for forming coating compositions, resins etc. [0018], is silent with regard to reaction conditions for affecting reaction between a hydroxyl group on lignin and the fatty acid/derivative thereof (i.e. esterification).
Regarding claim 5, Tamminen teaches functionalized lignins prepared by reacting the hydroxyl groups on lignin with fatty acids (Ab.). The reference teaches functionalization of lignin by esterification may be carried out by known procedures, such as esterification using conventional an acid catalyst (i.e. an organic or an inorganic acid) in a liquid medium (i.e. in a solvent) or in a dry phase [0044, 0046]. Additionally, exemplified embodiment includes DMF as a solvent [0073]. 
With regard claim 6, Tamminen teaches esterification using reactive derivatives, e.g. acid chlorides acid and anhydrides [0044].
With regard to claim 18, Tamminen teaches esterification is generally carried out between melting point and boiling points of the liquid medium, in particular at 0-100oC (i.e. may be at an elevated temperature) and may be in a dry phase, i.e. without a solvent (i.e. [0044-0045].
Thus, given the teaching in Tamminen on reactions conditions to enable reaction of a fatty acid and reactive acid chloride or anhydride derivative thereof, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to conduct the reaction between a fatty acid or a reactive derivative thereof with Belanger’s lignins obtained by reacting lignin with an ethylene oxide or propylene oxide under reaction conditions prescribed by Tamminen with a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 20120022240 A1), in view of Tamminen et al. (US 2014/0243511 A1) and Bakker et al. (US 5,959,067).
The discussions with regard to Belanger from paragraphs 5-8 and Tamminen from paragraphs 20-23 above are incorporated herein by reference.
The cited references are silent with regard to specific acid catalysts of the claimed invention. However, the secondary reference to Bakker is drawn to alkyd resins (Ab.). Bakker teaches that the esterification reactions for forming the alkyd resins may be performed in the presence of acid catalysts, such as sulfuric acid, phosphoric acid (read on inorganic acids) and benzene sulfonic acid and p-toluene sulfonic acid (i.e. organic acids) (col. 4, lines 49-53). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to react Belanger’s lignins that are modified by reaction with oxirane compounds with fatty acids and derivatives thereof under esterification conditions as taught by Tamminen, and to further utilize any of the acid catalysts taught by Bakker with a reasonable expectation of success.

Response to Arguments
In view of the amendment dated 1/21/22, the objections and rejection of claim 20 under 112(b) are all withdrawn. Applicant’s arguments with regard to the art rejections of record (dt. 9/27/22), applied art and Exhibit A have been duly considered. Applicant’s arguments focus on Belanger’s focus on [0089], recaptured herein below:

    PNG
    media_image1.png
    316
    420
    media_image1.png
    Greyscale

Applicant’s Arguments: Applicants assert that Belanger’s proposed modification involving reacting disclosed lignin directly with ethylene-unsaturated groups or hydroxypropyl groups to prepare a lignin having an epoxy functionality, is chemically impossible and that Belanger is not enabling with respect to this proposed modification (referred to as Section 1) by Applicants on pages 7-9). Referring to the Exhibit A and the method steps recited in claim 1 of the present invention, Applicants further assert that, even if assumed arguendo that Belanger plausibly enables introducing reactive epoxy functionality into lignin, such disclosure is not related to the present invention.
	Examiner’s Response: Examiner has not relied upon this proposed modification of lignin (first modification) in rejecting claims on the present invention. Therefore, the arguments on enablement are not deemed pertinent to the rejections presented previously and maintained herein above.
	Applicant’s Comment: Applicants refer to another proposed modification of lignin in Belanger (referred to as Section 2) by Applicants on pages 9-10), directed to conversion of lignin to polyols by propoxylation or ethoxylation, i.e. by reacting lignin with propylene oxide, such as 2-methyloxirane, or ethylene oxide or oxirane, to provide for lignin polyols. Applicants agree that conversion of lignin into polyols according to this proposed modification would result in introduction of hydroxyl groups into linin, similar to step b) of claim 1 of the present invention.
	Examiner’s Comment: Belanger’s proposed modification of lignin by propoxylation and ethoxylation reactions to provide polyols, i.e. a lignin derivative (second modification) entails reacting lignin with 2-methyloxirane or oxirane, i.e. reacting lignin with an epoxide-based compound (a hydroxyl functionalization reagent).
	Applicant’s Arguments: Applicant’s primary focus is on the sentence “Epoxide-lignin resin may be cured to a hard infusible plastic and may also be reacted with fatty acids to produce resins for paints and inks or may be reacted with various amines to produce polyamines or polyamides for use as adhesives or plastics” from [0089] of Belanger (referred to as section 3), page 10). Applicants contend that this [sic] second explicitly refers to reactions of epoxide-lignin resins with fatty acids, which is not envisaged by the claimed invention (claim 1), that this sentence of section 3) is unrelated to the sentence before, i.e. section 2), that discloses making polyols by propoxylation. Applicants assert that Belanger does not contain any teaching or suggestion to motivate a skilled artisan to arrive at combination of steps (a)-(c) recited in claim 1, that as already put-forward to PCT-Direct Submission, that the present invention, per page 5 of the specification, provides new types of alkyds with good claims yields and the possibility to avoid the use of reactive fatty acid derivatives. Applicants conclude that Belanger does not provide any teaching on how to obtain lignin-based alkyds and that claims 1, 2, 6, 7, 19 and 20 are neither anticipated by, nor obvious over Belanger, taken alone or in combination with any other art (pages 10-11).
	Examiner’s Response: Examiner disagrees that the contended sentence is limited only to reacting a lignin comprising reactive epoxide functionality with fatty acids to produce resins for paints and inks (i.e. only to lignin per first modification, referred to in section 1) by Applicants). It is important to note that the contended sentence does not refer to lignin containing or comprising or having a reactive epoxide functionality, which would necessarily limit it to only lignin of the first modification. In fact, Belanger’s proposed second modification per section 2), i.e. conversion of disclosed lignin into polyols, entails reacting lignin with an epoxide compound. It is the Examiner’s position that a modified lignin containing a reactive epoxide functionality, as well as a modified lignin obtained by reacting lignin with an epoxide-based compound, both are collectively referred to as “epoxide-lignin resin” by Belanger in the contended sentence. Examiner further draws Applicant’s attention to the last sentence in [0089] which refers to “epoxidized high grade lignin” in the context of reducing the need for polyol for PU resin, which additionally supports Examiner’s interpretation that “epoxide-lignin resin” encompasses lignin polyols obtained by reacting lignins with an epoxide compound, discussed in the preceding portion of the paragraph. Thus, when taken in context, Belanger’s teaching on reacting epoxy-lignin resin with fatty acids encompasses (1) reacting lignin comprising epoxide functionality with fatty acids, and (2) reacting a modified lignin, i.e. a polyol obtained by reacting lignin with an epoxide compound with a fatty acid, wherein the latter scenario meets the process steps (a)-(c) of instant claim 1.
	In light of above, the prior art rejections are record are maintained herein above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762